DETAILED ACTION
Status of Claims
	The Response filed 10/10/2022 has been acknowledged. Claims 1, 9, 17 have been amended. Claims 2-3, 10-11, 18-19 are cancelled. Claims 1, 4-9, 12-17, 20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-9, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120310760 A1) (hereafter Phillips), in view of Giles (US 20120290366 A1) (hereafter Giles), in view of Kranzley et al. (US 20130144715 A1) (hereafter Kranzley).
As per claim 1:
A method for enabling a wireless device to use card data during a transaction, the method comprising: 
receiving, by one or more processors, card data for a plurality of financial account cards; 
storing, by the one or more processors, the card data in a memory associated with the wireless device; 
(See Phillips ¶0029, “FIG. 4 illustrates in block form certain aspects of software (which may include one or more application programs) that may be stored in the memory 304 (see FIG. 3) and provided to control the payment circuit 224 of the mobile telephone 100. In particular, the blocks shown in FIG. 4 represent constituent elements of an electronic wallet function 402 that may be implemented in the mobile telephone 100. Thus, block 404 represents a card account selector application program 404 that permits a mobile telephone user to choose a card account and to select criteria and/or conditions for that card account that define when to automatically select that card account for a transaction. In some embodiments, the mobile telephone user can select a particular card account from a plurality of card accounts and choose one or more conditions that must occur for that card account to be automatically selected for a particular transaction. Block 406 represents a payment application program that allows the user to store and manage payment card account information in the mobile telephone 100, and that enables the mobile telephone to function as a contactless transaction device, for example, to enable the mobile phone user to purchase items from a merchant. Therefore, in some embodiments, the payment application program 406 is configured to store a plurality of user payment card account numbers and associated information, and to provide the functionality required for the mobile telephone to transform into a contactless transaction device. Block 408 is a loyalty application program that allows the user to store and manage customer loyalty and/or rewards card accounts that include identification credentials (e.g., identification and/or loyalty account numbers) associated with retailers and/or service providers. “ Phillips discloses receiving and storing payment card data on a mobile device.)
receiving, by an RFID communication using an RFID chip in the wireless device, merchant information for the transaction; (See Phillips ¶0027, “For example, the RF reader transmits an interrogation signal while in a retail store such as "Best Buy" and listens for a response signal from an RFID tag that may be located near the cash registers. The RFID tag may transmit a signal that includes data identifying the merchant store as a "Best Buy" retail store, which enables the mobile telephone 100 to recognize the store. The RF reader 308 may also operate in accordance with a conventional standard for short distance RF communication, such as the NFC standard.” Phillips discloses receiving merchant information via RFID communication.)
determining item information for the transaction; (See Phillip claim 5, “The method of claim 4, wherein the transaction data comprises at least one of a merchant identifier, an item identifier, a transaction amount, a time of day, and a location.” Phillips discloses determining item information for the transaction.)
determining, by the one or more processors, rewards benefit information for at least some of the plurality of financial account cards; and (See Phillips ¶0048, “Referring again to the card account use criteria sub-menu of FIG. 9, selection of the "Merchant" option 904 may permit the mobile telephone or contactless payment device user to select a particular payment card account for automatic selection when purchasing goods or services from one or more particular merchants. For example, the mobile telephone user can choose a bank-branded payment card account (for example, a "Sears.TM." store charge card account) and configure it so that it will be automatically chosen for a purchase transaction whenever the mobile telephone recognizes that items are to be purchased at a "Sears.TM." retail store. (The mobile telephone may "recognize" that it is in a "Sears.TM." retail store, for example, by way of GPS coordinates, or by receiving a wireless signal that identifies the location or store, or by receiving RFID data from a store reader device, and the like.) In some embodiments, the mobile telephone may be configured to automatically recognize that a particular card account is already linked to a loyalty program or rewards program at a particular merchant (such as a loyalty program of bookseller "Barnes & Noble.TM.") and thus automatically select that particular card account for activation whenever the user's mobile device is in that merchant's retail store.” Phillips discloses the concept of identifying a card account based on merchant information.)
Although Phillips discloses the above-enclosed invention, Phillips fails to explicitly disclose the concept of selecting a financial account based on reward benefits.
However Giles as shown, which talks about optimizing purchase benefits, teaches the concept of determining financial accounts for a transaction based on optimized reward benefits. 
determining, by the one or more processors, a suggestion of at least one of the plurality of financial account cards to use in the transaction, the suggestion being based at least in part on maximizing a type of the determined rewards benefit for a particular item identified by the item information,
(See Giles ¶0031, “In an example of financial benefits, the financial account of financial card 122 may provide 1% cash back rewards in exchange for all purchases, and may provide 5% cash back for purchases of gas, home improvement items, and department store items. The financial account of financial card 124 may provide 10% discounts in exchange for purchases of cosmetics. The financial account of financial card 126 may provide 1.25% cash back rewards in exchange for all purchases. For grocery items such as items 114 and 118, purchase of the items by use of financial card 126 provides the greatest monetary benefit, because a 1.25% cash back reward is provided for the purchase, whereas only 1% cash back is provided by use of financial card 122, and no reward is provided for purchase of the item by financial card 124. For cosmetic items such as item 120, purchase of the item by use of financial card 124 provides the greatest monetary benefit, because a 10% discount reward is provided for the purchase, whereas only 1% cash back is provided by use of financial card 122, and 1.25% cash back is provided by use of financial card 126. The transaction manager 116 may determine the financial account providing the greatest monetary benefit for purchase of each item based on the reward percentages. The transaction manager 116 may associate each item with the financial account that provides the highest percentage award for purchase of item.” Giles teaches the concept of determining a card account based on rewards for the transaction.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giles with the invention of Phillips. As shown, Phillips discloses the concept of selecting a financial account based on specific rules such as merchant information and location. Giles further teaches the concept of selecting the financial account based on rewards benefit. Giles teaches this concept such that consumer can optimize purchase benefits in a simple and automatic manner (See Giles ¶0005 and ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giles to further consider reward benefits in selecting financial accounts for a transaction, thereby enabling consumer to further receive additional benefits and promote transactions.
Although the combination of Phillips and Giles discloses the above-enclosed invention, the combination fails to explicitly disclose the reward benefit based on a minimum quantity of a plurality of units.
However Kranzley as shown, which talks about events trigged by transaction events, teaches the concept of the reward benefit based on a minimum quantity of a plurality of units.
wherein the type of the rewards benefit relates to either reward acquisition or reward redemption based at least in part on a minimum quantity of a plurality of units of a particular item; and (See Kranzley ¶0129, “(d) a Product Unit Condition, i.e., a predefined threshold of the number of units of a Product purchased or used in a Transaction, limiting the applicability of the Offer to the purchase and/or use of a minimum, specific, or maximum number of units of a Product purchased or used in a Transaction where the number of units and Product are specified in the Offer Condition Attribute Value, e.g., if an Offer Condition Attribute is a Product Unit Condition requiring a minimum number of units of a specified Product purchased or used in a Transaction in an integer format and the Offer Condition Attribute Value equals a value of three, the Offer is limited to the purchase and/or use of at least three units of a specified Product in a Transaction;” See also Kranzley ¶0123, “Offer means an offer of anything of value directly or indirectly associated with a purchase and/or use of a Product of Interest. The value of an Offer can be in any form including without limitation: (a) cash, e.g., a decrease in the Net Price of a Product of Interest; (b) non-cash, e.g., points, miles, kilometers, and/or credits earned in a Loyalty Program; and/or (c) cash and non-cash.” Kranzley teaches the concept of loyalty reward benefit to include particular quantity requirements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kranzley with the combination of Phillips and Giles. As shown, the combination Phillips and Giles discloses the concept of determining an optimal account for a transaction based on the rewards for performing the transaction including particular rules for earning rewards. Kranzley further teaches the concept of reward benefits to include a plurality of criteria and factors including particular transaction requirements such as product, merchant, and quantity requirements. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kranzley as these criteria for rewards are known in the art, and it would have been obvious to one of ordinary skill in the art to have used any combination of known criteria (See Kranzley ¶0146).
providing, by the one or more processors, the suggestion via the wireless device. (See Phillips ¶0058, “Referring to FIG. 10, if a match occurs in step 1008 (between the merchant identifier and criteria for a designated card account), then in some embodiments a large card account image (in the form of a payment card image, as explained above) is displayed 1010 on the mobile telephone screen for viewing by the user. For example, FIG. 11 is an enlarged view 1100 of the display portion 104 of the mobile telephone 100 of FIG. 1 that includes an embodiment of a large card-face image 1102 of the type that may be displayed. The large card-face image provides a visual cue to the user of the payment card account that has been automatically chosen for presentation to the merchant for a payment transaction. The large card-face image 1102 may include elements familiar to the user such as a credit or debit card sixteen-digit account number 1104, the cardholder's name 1106, a valid from date 1108, valid to date 1110, and card brand (i.e., association brand) logo 1112.” Phillips discloses presenting the suggested card to the user.)
As per claim 8:
The method of claim 1, further comprising determining the location of the wireless device and wherein the merchant information is determined based at least in part on the determined location. (See Phillips ¶0048, “For example, the mobile telephone user can choose a bank-branded payment card account (for example, a "Sears.TM." store charge card account) and configure it so that it will be automatically chosen for a purchase transaction whenever the mobile telephone recognizes that items are to be purchased at a "Sears.TM." retail store. (The mobile telephone may "recognize" that it is in a "Sears.TM." retail store, for example, by way of GPS coordinates, or by receiving a wireless signal that identifies the location or store, or by receiving RFID data from a store reader device, and the like.) In some embodiments, the mobile telephone may be configured to automatically recognize that a particular card account is already linked to a loyalty program or rewards program at a particular merchant (such as a loyalty program of bookseller "Barnes & Noble.TM.") and thus automatically select that particular card account for activation whenever the user's mobile device is in that merchant's retail store.” Phillips discloses the concept of utilizing mobile device location information to determine presence in a merchant location.)
As per claim 9:
A wireless device for using card data during a transaction comprising: one or more processors; and a memory having instructions that when executed by the one or more processors, cause the one or more processors to perform the operations of. 
receiving card data for a plurality of financial account cards; 
storing the card data in a memory associated with the wireless device; 
(See Phillips ¶0029, “FIG. 4 illustrates in block form certain aspects of software (which may include one or more application programs) that may be stored in the memory 304 (see FIG. 3) and provided to control the payment circuit 224 of the mobile telephone 100. In particular, the blocks shown in FIG. 4 represent constituent elements of an electronic wallet function 402 that may be implemented in the mobile telephone 100. Thus, block 404 represents a card account selector application program 404 that permits a mobile telephone user to choose a card account and to select criteria and/or conditions for that card account that define when to automatically select that card account for a transaction. In some embodiments, the mobile telephone user can select a particular card account from a plurality of card accounts and choose one or more conditions that must occur for that card account to be automatically selected for a particular transaction. Block 406 represents a payment application program that allows the user to store and manage payment card account information in the mobile telephone 100, and that enables the mobile telephone to function as a contactless transaction device, for example, to enable the mobile phone user to purchase items from a merchant. Therefore, in some embodiments, the payment application program 406 is configured to store a plurality of user payment card account numbers and associated information, and to provide the functionality required for the mobile telephone to transform into a contactless transaction device. Block 408 is a loyalty application program that allows the user to store and manage customer loyalty and/or rewards card accounts that include identification credentials (e.g., identification and/or loyalty account numbers) associated with retailers and/or service providers. “ Phillips discloses receiving and storing payment card data on a mobile device.)
receiving, by an RFID communication using an RFID chip in the wireless device, merchant information for the transaction; (See Phillips ¶0027, “For example, the RF reader transmits an interrogation signal while in a retail store such as "Best Buy" and listens for a response signal from an RFID tag that may be located near the cash registers. The RFID tag may transmit a signal that includes data identifying the merchant store as a "Best Buy" retail store, which enables the mobile telephone 100 to recognize the store. The RF reader 308 may also operate in accordance with a conventional standard for short distance RF communication, such as the NFC standard.” Phillips discloses receiving merchant information via RFID communication.)
determining item information for the transaction; (See Phillip claim 5, “The method of claim 4, wherein the transaction data comprises at least one of a merchant identifier, an item identifier, a transaction amount, a time of day, and a location.” Phillips discloses determining item information for the transaction.)
determining rewards benefit information for at least some of the plurality of financial account cards; and (See Phillips ¶0048, “Referring again to the card account use criteria sub-menu of FIG. 9, selection of the "Merchant" option 904 may permit the mobile telephone or contactless payment device user to select a particular payment card account for automatic selection when purchasing goods or services from one or more particular merchants. For example, the mobile telephone user can choose a bank-branded payment card account (for example, a "Sears.TM." store charge card account) and configure it so that it will be automatically chosen for a purchase transaction whenever the mobile telephone recognizes that items are to be purchased at a "Sears.TM." retail store. (The mobile telephone may "recognize" that it is in a "Sears.TM." retail store, for example, by way of GPS coordinates, or by receiving a wireless signal that identifies the location or store, or by receiving RFID data from a store reader device, and the like.) In some embodiments, the mobile telephone may be configured to automatically recognize that a particular card account is already linked to a loyalty program or rewards program at a particular merchant (such as a loyalty program of bookseller "Barnes & Noble.TM.") and thus automatically select that particular card account for activation whenever the user's mobile device is in that merchant's retail store.” Phillips discloses the concept of identifying a card account based on merchant information.)
Although Phillips discloses the above-enclosed invention, Phillips fails to explicitly disclose the concept of selecting a financial account based on reward benefits.
However Giles as shown, which talks about optimizing purchase benefits, teaches the concept of determining financial accounts for a transaction based on optimized reward benefits. 
determining a suggestion of at least one of the plurality of financial account cards to use in the transaction, the suggestion being based at least in part on maximizing a type of the determined reward benefit for a particular item identified by the item information, (See Giles ¶0031, “In an example of financial benefits, the financial account of financial card 122 may provide 1% cash back rewards in exchange for all purchases, and may provide 5% cash back for purchases of gas, home improvement items, and department store items. The financial account of financial card 124 may provide 10% discounts in exchange for purchases of cosmetics. The financial account of financial card 126 may provide 1.25% cash back rewards in exchange for all purchases. For grocery items such as items 114 and 118, purchase of the items by use of financial card 126 provides the greatest monetary benefit, because a 1.25% cash back reward is provided for the purchase, whereas only 1% cash back is provided by use of financial card 122, and no reward is provided for purchase of the item by financial card 124. For cosmetic items such as item 120, purchase of the item by use of financial card 124 provides the greatest monetary benefit, because a 10% discount reward is provided for the purchase, whereas only 1% cash back is provided by use of financial card 122, and 1.25% cash back is provided by use of financial card 126. The transaction manager 116 may determine the financial account providing the greatest monetary benefit for purchase of each item based on the reward percentages. The transaction manager 116 may associate each item with the financial account that provides the highest percentage award for purchase of item.” Giles teaches the concept of determining a card account based on rewards for the transaction.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giles with the invention of Phillips. As shown, Phillips discloses the concept of selecting a financial account based on specific rules such as merchant information and location. Giles further teaches the concept of selecting the financial account based on rewards benefit. Giles teaches this concept such that consumer can optimize purchase benefits in a simple and automatic manner (See Giles ¶0005 and ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giles to further consider reward benefits in selecting financial accounts for a transaction, thereby enabling consumer to further receive additional benefits and promote transactions.
Although the combination of Phillips and Giles discloses the above-enclosed invention, the combination fails to explicitly disclose the reward benefit based on a minimum quantity of a plurality of units.
However Kranzley as shown, which talks about events trigged by transaction events, teaches the concept of the reward benefit based on a minimum quantity of a plurality of units.
wherein the type of reward benefits relates to either reward acquisition or reward redemption based at least in part on a minimum quantity of a plurality of units of a particular item; and (See Kranzley ¶0129, “(d) a Product Unit Condition, i.e., a predefined threshold of the number of units of a Product purchased or used in a Transaction, limiting the applicability of the Offer to the purchase and/or use of a minimum, specific, or maximum number of units of a Product purchased or used in a Transaction where the number of units and Product are specified in the Offer Condition Attribute Value, e.g., if an Offer Condition Attribute is a Product Unit Condition requiring a minimum number of units of a specified Product purchased or used in a Transaction in an integer format and the Offer Condition Attribute Value equals a value of three, the Offer is limited to the purchase and/or use of at least three units of a specified Product in a Transaction;” See also Kranzley ¶0123, “Offer means an offer of anything of value directly or indirectly associated with a purchase and/or use of a Product of Interest. The value of an Offer can be in any form including without limitation: (a) cash, e.g., a decrease in the Net Price of a Product of Interest; (b) non-cash, e.g., points, miles, kilometers, and/or credits earned in a Loyalty Program; and/or (c) cash and non-cash.” Kranzley teaches the concept of loyalty reward benefit to include particular quantity requirements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kranzley with the combination of Phillips and Giles. As shown, the combination Phillips and Giles discloses the concept of determining an optimal account for a transaction based on the rewards for performing the transaction including particular rules for earning rewards. Kranzley further teaches the concept of reward benefits to include a plurality of criteria and factors including particular transaction requirements such as product, merchant, and quantity requirements. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Kranzley as these criteria for rewards are known in the art, and it would have been obvious to one of ordinary skill in the art to have used any combination of known criteria (See Kranzley ¶0146).
providing the suggestion via an output component of the wireless device. (See Phillips ¶0058, “Referring to FIG. 10, if a match occurs in step 1008 (between the merchant identifier and criteria for a designated card account), then in some embodiments a large card account image (in the form of a payment card image, as explained above) is displayed 1010 on the mobile telephone screen for viewing by the user. For example, FIG. 11 is an enlarged view 1100 of the display portion 104 of the mobile telephone 100 of FIG. 1 that includes an embodiment of a large card-face image 1102 of the type that may be displayed. The large card-face image provides a visual cue to the user of the payment card account that has been automatically chosen for presentation to the merchant for a payment transaction. The large card-face image 1102 may include elements familiar to the user such as a credit or debit card sixteen-digit account number 1104, the cardholder's name 1106, a valid from date 1108, valid to date 1110, and card brand (i.e., association brand) logo 1112.” Phillips discloses presenting the suggested card to the user.)
As per claim 16:
The wireless device of claim 9, wherein the instructions further cause the one or more processors to perform the operation of determining the location of the wireless device and wherein the merchant information is determined based at least in part on the determined location. (See Phillips ¶0048, “For example, the mobile telephone user can choose a bank-branded payment card account (for example, a "Sears.TM." store charge card account) and configure it so that it will be automatically chosen for a purchase transaction whenever the mobile telephone recognizes that items are to be purchased at a "Sears.TM." retail store. (The mobile telephone may "recognize" that it is in a "Sears.TM." retail store, for example, by way of GPS coordinates, or by receiving a wireless signal that identifies the location or store, or by receiving RFID data from a store reader device, and the like.) In some embodiments, the mobile telephone may be configured to automatically recognize that a particular card account is already linked to a loyalty program or rewards program at a particular merchant (such as a loyalty program of bookseller "Barnes & Noble.TM.") and thus automatically select that particular card account for activation whenever the user's mobile device is in that merchant's retail store.” Phillips discloses the concept of utilizing mobile device location information to determine presence in a merchant location.)
As per claim 17:
A non-transitory computer readable medium storing instructions that, when executed by one or more processors, causes the one or more processors to perform operations comprising: 
receiving card data for a plurality of financial account cards; 
storing the card data in a memory associated with a wireless device; 
(See Phillips ¶0029, “FIG. 4 illustrates in block form certain aspects of software (which may include one or more application programs) that may be stored in the memory 304 (see FIG. 3) and provided to control the payment circuit 224 of the mobile telephone 100. In particular, the blocks shown in FIG. 4 represent constituent elements of an electronic wallet function 402 that may be implemented in the mobile telephone 100. Thus, block 404 represents a card account selector application program 404 that permits a mobile telephone user to choose a card account and to select criteria and/or conditions for that card account that define when to automatically select that card account for a transaction. In some embodiments, the mobile telephone user can select a particular card account from a plurality of card accounts and choose one or more conditions that must occur for that card account to be automatically selected for a particular transaction. Block 406 represents a payment application program that allows the user to store and manage payment card account information in the mobile telephone 100, and that enables the mobile telephone to function as a contactless transaction device, for example, to enable the mobile phone user to purchase items from a merchant. Therefore, in some embodiments, the payment application program 406 is configured to store a plurality of user payment card account numbers and associated information, and to provide the functionality required for the mobile telephone to transform into a contactless transaction device. Block 408 is a loyalty application program that allows the user to store and manage customer loyalty and/or rewards card accounts that include identification credentials (e.g., identification and/or loyalty account numbers) associated with retailers and/or service providers. “ Phillips discloses receiving and storing payment card data on a mobile device.)
receiving, by an RFID communication using an RFID chip, merchant information for the transaction; (See Phillips ¶0027, “For example, the RF reader transmits an interrogation signal while in a retail store such as "Best Buy" and listens for a response signal from an RFID tag that may be located near the cash registers. The RFID tag may transmit a signal that includes data identifying the merchant store as a "Best Buy" retail store, which enables the mobile telephone 100 to recognize the store. The RF reader 308 may also operate in accordance with a conventional standard for short distance RF communication, such as the NFC standard.” Phillips discloses receiving merchant information via RFID communication.)
determining rewards benefit information for at least some of the plurality of financial account cards; and (See Phillips ¶0048, “Referring again to the card account use criteria sub-menu of FIG. 9, selection of the "Merchant" option 904 may permit the mobile telephone or contactless payment device user to select a particular payment card account for automatic selection when purchasing goods or services from one or more particular merchants. For example, the mobile telephone user can choose a bank-branded payment card account (for example, a "Sears.TM." store charge card account) and configure it so that it will be automatically chosen for a purchase transaction whenever the mobile telephone recognizes that items are to be purchased at a "Sears.TM." retail store. (The mobile telephone may "recognize" that it is in a "Sears.TM." retail store, for example, by way of GPS coordinates, or by receiving a wireless signal that identifies the location or store, or by receiving RFID data from a store reader device, and the like.) In some embodiments, the mobile telephone may be configured to automatically recognize that a particular card account is already linked to a loyalty program or rewards program at a particular merchant (such as a loyalty program of bookseller "Barnes & Noble.TM.") and thus automatically select that particular card account for activation whenever the user's mobile device is in that merchant's retail store.” Phillips discloses the concept of identifying a card account based on merchant information.)
Although Phillips discloses the above-enclosed invention, Phillips fails to explicitly disclose the concept of selecting a financial account based on reward benefits.
However Giles as shown, which talks about optimizing purchase benefits, teaches the concept of determining financial accounts for a transaction based on optimized reward benefits. 
(See Giles ¶0031, “In an example of financial benefits, the financial account of financial card 122 may provide 1% cash back rewards in exchange for all purchases, and may provide 5% cash back for purchases of gas, home improvement items, and department store items. The financial account of financial card 124 may provide 10% discounts in exchange for purchases of cosmetics. The financial account of financial card 126 may provide 1.25% cash back rewards in exchange for all purchases. For grocery items such as items 114 and 118, purchase of the items by use of financial card 126 provides the greatest monetary benefit, because a 1.25% cash back reward is provided for the purchase, whereas only 1% cash back is provided by use of financial card 122, and no reward is provided for purchase of the item by financial card 124. For cosmetic items such as item 120, purchase of the item by use of financial card 124 provides the greatest monetary benefit, because a 10% discount reward is provided for the purchase, whereas only 1% cash back is provided by use of financial card 122, and 1.25% cash back is provided by use of financial card 126. The transaction manager 116 may determine the financial account providing the greatest monetary benefit for purchase of each item based on the reward percentages. The transaction manager 116 may associate each item with the financial account that provides the highest percentage award for purchase of item.” Giles teaches the concept of determining a card account based on rewards for the transaction.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giles with the invention of Phillips. As shown, Phillips discloses the concept of selecting a financial account based on specific rules such as merchant information and location. Giles further teaches the concept of selecting the financial account based on rewards benefit. Giles teaches this concept such that consumer can optimize purchase benefits in a simple and automatic manner (See Giles ¶0005 and ¶0006). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giles to further consider reward benefits in selecting financial accounts for a transaction, thereby enabling consumer to further receive additional benefits and promote transactions.
providing a suggestion of at least one of the plurality of financial account cards to use in the transaction, wherein the suggestion is based at least in part on the determined rewards benefit information. (See Phillips ¶0058, “Referring to FIG. 10, if a match occurs in step 1008 (between the merchant identifier and criteria for a designated card account), then in some embodiments a large card account image (in the form of a payment card image, as explained above) is displayed 1010 on the mobile telephone screen for viewing by the user. For example, FIG. 11 is an enlarged view 1100 of the display portion 104 of the mobile telephone 100 of FIG. 1 that includes an embodiment of a large card-face image 1102 of the type that may be displayed. The large card-face image provides a visual cue to the user of the payment card account that has been automatically chosen for presentation to the merchant for a payment transaction. The large card-face image 1102 may include elements familiar to the user such as a credit or debit card sixteen-digit account number 1104, the cardholder's name 1106, a valid from date 1108, valid to date 1110, and card brand (i.e., association brand) logo 1112.” Phillips discloses presenting the suggested card to the user.) 

Claim(s) 4-7, 12-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. (US 20120310760 A1) (hereafter Phillips), in view of Giles (US 20120290366 A1) (hereafter Giles), in view of Kranzley et al. (US 20130144715 A1) (hereafter Kranzley), in view of Giordano et al. (US 20060178986 A1) (hereafter Giordano).
As per claim 4:
Although the combination of Phillips, Giles, and Kranzley discloses the above-enclosed invention, the combination fails to explicitly disclose receiving and utilizing user preferences.
However Giordano as shown, which talks utilizing consumer preferences for retail transactions, teaches receiving and utilizing user preferences.
The method of claim 1, further comprising receiving a user preference related to a financial card and wherein the suggestion of at least one of the plurality of financial account cards is based at least in part on the user preference. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the concept of receiving and utilizing user preference associated with financial accounts.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giordano with the combination of Phillips, Giles, and Kranzley. As shown, the combination discloses the concept of providing suggestions for a card/financial account for optimal rewards. Giordano further teaches the concept of utilizing user preferences in suggesting a card/financial account for a transaction. Giordano teaches this concept to simplify the selection of a card for a transaction including accounting for user preferences and desires (See Giordano ¶0010-¶0011). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Giordano to further provide customer convenience and security while also accounting for the particular user preferences.
As per claim 5:
The method of claim 4, wherein the user preference includes a preference to suggest one of the plurality of financial cards based on reward acquisition information associated with the plurality of financial cards. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the user preference to include acquisition preferences.)
As per claim 6:
The method of claim 4, wherein the user preference includes a preference to suggest one of the plurality of financial cards based on reward redemption information associated with the plurality of financial cards. (See Giordano ¶0131, “User selected loyalty/reward preferences comprise user selections regarding payment methods to be used for transactions that provide accrual of loyalty or reward points through the use of a particular payment method. For example, the user has a credit card "A" which accrues airline frequent flier points with purchases made with the credit card. The user also has a credit card "B" which provides the user with a coupon for a free movie rental with every $20 worth of transactions paid for with credit card "B". The user can specify that credit card "A" be used for transactions unless the merchant does not accept credit card "A", in which case credit card "B" should be used for that transaction. Host computer loyalty/reward preferences comprise host computer selections regarding payment methods to be used for transactions that afford the user with the greatest or optimum reward or loyalty accrual for that specific transaction. Through user profile preferences, the user can authorize host computer loyalty/reward preferences. For example, the user has specified that credit card "A" is to be used for transactions, but has also associated credit card "B" with the user and/or transceiver identification code. The user has also authorized host computer loyalty/reward preferences. In this example, a particular reward or loyalty point accrual may be attained by using credit card "B" with a specific merchant, product, or merchant- or product-type. The host computer would not use credit card "A", but instead would select credit card "B" as it provides the greatest or optimum reward for the particular transaction among all the methods of payment associated with the user and/or transceiver identification code. In further preferred embodiments, the host computer loyalty/reward preferences comprise selecting the payment method that provides the best travel insurance or which provides the best purchase protection for a specific transaction. Credit balance preferences comprise the host computer selecting the method of payment having the lowest unpaid credit balance or with a credit balance matching user-defined criteria. For example, the user can specify that credit card "A" be used unless another form of payment has a lower unpaid credit balance and/or the credit balance of credit card "A" is greater than a specified monetary amount. Geographical preferences comprise the host computer selecting a method of payment based upon the geographical location of the transaction. The host computer determines the geographical location based upon, among other things, the information associated with a merchant identification code or the type of currency unit involved in the transaction.” Giordano teaches the preference to include redemption preferences.)
As per claim 7:
The method of claim 4, wherein the user preference includes a preference to suggest one of the plurality of financial cards based on a merchant type. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the user preference to include merchant type preferences.)
As per claim 12:
Although the combination of Phillips, Giles, and Kranzley discloses the above-enclosed invention, the combination fails to explicitly disclose receiving and utilizing user preferences.
However Giordano as shown, which talks utilizing consumer preferences for retail transactions, teaches receiving and utilizing user preferences.
The wireless device of claim 9, wherein the instructions further cause the one or more processors to perform the operation of receiving a user preference related to a financial card and wherein the suggestion of at least one of the plurality of financial account cards is based at least in part on the user preference. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the concept of receiving and utilizing user preference associated with financial accounts.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giordano with the combination of Phillips, Giles, and Kranzley. As shown, the combination discloses the concept of providing suggestions for a card/financial account for optimal rewards. Giordano further teaches the concept of utilizing user preferences in suggesting a card/financial account for a transaction. Giordano teaches this concept to simplify the selection of a card for a transaction including accounting for user preferences and desires (See Giordano ¶0010-¶0011). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Giordano to further provide customer convenience and security while also accounting for the particular user preferences.
As per claim 13:
The wireless device of claim 12, wherein the user preference includes a preference to suggest one of the plurality of financial cards based on reward acquisition information associated with the plurality of financial cards. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the user preference to include acquisition preferences.)
As per claim 14:
The wireless device of claim 12, wherein the user preference includes a preference to suggest one of the plurality of financial cards based on reward redemption information associated with the plurality of financial cards. (See Giordano ¶0131, “User selected loyalty/reward preferences comprise user selections regarding payment methods to be used for transactions that provide accrual of loyalty or reward points through the use of a particular payment method. For example, the user has a credit card "A" which accrues airline frequent flier points with purchases made with the credit card. The user also has a credit card "B" which provides the user with a coupon for a free movie rental with every $20 worth of transactions paid for with credit card "B". The user can specify that credit card "A" be used for transactions unless the merchant does not accept credit card "A", in which case credit card "B" should be used for that transaction. Host computer loyalty/reward preferences comprise host computer selections regarding payment methods to be used for transactions that afford the user with the greatest or optimum reward or loyalty accrual for that specific transaction. Through user profile preferences, the user can authorize host computer loyalty/reward preferences. For example, the user has specified that credit card "A" is to be used for transactions, but has also associated credit card "B" with the user and/or transceiver identification code. The user has also authorized host computer loyalty/reward preferences. In this example, a particular reward or loyalty point accrual may be attained by using credit card "B" with a specific merchant, product, or merchant- or product-type. The host computer would not use credit card "A", but instead would select credit card "B" as it provides the greatest or optimum reward for the particular transaction among all the methods of payment associated with the user and/or transceiver identification code. In further preferred embodiments, the host computer loyalty/reward preferences comprise selecting the payment method that provides the best travel insurance or which provides the best purchase protection for a specific transaction. Credit balance preferences comprise the host computer selecting the method of payment having the lowest unpaid credit balance or with a credit balance matching user-defined criteria. For example, the user can specify that credit card "A" be used unless another form of payment has a lower unpaid credit balance and/or the credit balance of credit card "A" is greater than a specified monetary amount. Geographical preferences comprise the host computer selecting a method of payment based upon the geographical location of the transaction. The host computer determines the geographical location based upon, among other things, the information associated with a merchant identification code or the type of currency unit involved in the transaction.” Giordano teaches the preference to include redemption preferences.)
As per claim 15:
The wireless device of claim 12, wherein the user preference includes a preference to suggest one of the plurality of financial cards based on a merchant type. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the user preference to include merchant type preferences.)
As per claim 20:
Although the combination of Phillips, Giles, and Kranzley discloses the above-enclosed invention, the combination fails to explicitly disclose receiving and utilizing user preferences.
However Giordano as shown, which talks utilizing consumer preferences for retail transactions, teaches receiving and utilizing user preferences.
The non-transitory computer readable medium of claim 17, wherein the operations further comprise receiving a user preference related to a financial card and wherein the suggestion of at least one of the plurality of financial account cards is based at least in part on the user preference. (See Giordano ¶0131, “The transaction preferences comprises, for example, merchant-specific preferences, merchant-type preferences, product/service preferences, product amount preferences, interest preferences, payment modality preferences, loyalty/reward preferences, credit balance preferences, geographical preferences, business travel preferences, or other preferences or a combination of the above. Merchant-specific preferences comprise user selections regarding payment methods to be utilized for transactions involving specific merchants. For example, at a specific grocery store "A", the user can specify that a credit card or even a specific credit card be utilized for transactions at grocery store "A". As previously discussed, merchant-type preferences comprise user selections regarding payment methods to be utilized for transactions involving types of merchants. For example, the user can specify that a debit card or even a specific debit card be utilized for transactions at restaurants. Product/service preferences comprise user selections regarding payment methods to be used for specific products or services or types of products or services. For example, the user can specify that a specific credit card be used for all transaction purchases of airline tickets; that another specific credit card be used for transactions involving grocery and hardware stores; and that a debit card be used for all restaurant food and beverage transactions.” Giordano teaches the concept of receiving and utilizing user preference associated with financial accounts.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Giordano with the combination of Phillips, Giles, and Kranzley. As shown, the combination discloses the concept of providing suggestions for a card/financial account for optimal rewards. Giordano further teaches the concept of utilizing user preferences in suggesting a card/financial account for a transaction. Giordano teaches this concept to simplify the selection of a card for a transaction including accounting for user preferences and desires (See Giordano ¶0010-¶0011). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have further utilized the teachings of Giordano to further provide customer convenience and security while also accounting for the particular user preferences.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-9, 12-17, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 6, filed10/10/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 4-9, 12-17, 20 has been withdrawn. As currently claimed, similar to parent Application 16/148,495 and 15/869,815, the present invention is determined to be significantly more as the invention improves the efficiency of using the electronic device by automating particular functions which previously required user selection and interaction. As such, the Examiner has determined the invention be patent eligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622